DETAILED ACTION

Response to Amendment
Claims 1-5 and 7-9 are currently pending.  Claims 6 and 10-12 are cancelled.  The amended claim 1 does not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-5 and 7-9 stand rejected under the following 103 rejections.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites the same subject matter as recited in amended claim 1 and therefore does not further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2013/0089784) in view of Hwang et al (US 2017/0047584).
	Regarding claims 1, 5, 8, and 9, Cho et al discloses a lithium battery (lithium-ion battery) comprising: a negative electrode (anode) comprising: a negative active material  
	However, Cho et al does not expressly teach a powder mass comprising multiple Si nanowires inter-mixed with multiple graphene sheets (claim 1); wherein the graphene sheets are selected from a single-layer sheet or few-layer platelet of pristine graphene, graphene oxide, reduced graphene oxide, 20graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen- doped graphene, chemically functionalized graphene, or a combination thereof, wherein few layer is defined as less than 10 layers of graphene planes (claim 5). 
	Cho et al also discloses carbonaceous core “110” including natural graphite, artificial graphite, expandable graphite, graphene, …; wherein graphene refers to a single layer of graphite ([0051]).    
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use graphene that is a single-layer sheet of pristine graphene.
However, Cho et al does not expressly teach a shell comprising one or a plurality of graphene sheets.  Hwang et al discloses a silicon-carbon composite including a core including a plurality of active particles and a first shell layer which is coated on the core and includes graphene, wherein the core is formed by agglomeration of the plurality of active particles, wherein the first shell layer is formed in a single-layered or multilayer structure including one or more graphene layers ([0035]-[0039],[0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include a shell comprising one or a plurality of graphene sheets in order to improve the movement of lithium ions and the electrical conductivity of the active particles ([0065]).  
Regarding claim 2, Cho et al does not expressly teach Si nanowires having a diameter from 10 nm to 40 nm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires having a diameter from 10 nm to 40 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed diameter of the Si nanowires.
Regarding claim 3, Cho et al also discloses Si nanowires having at least a portion that may be linear, gently or sharply curved, or branched ([0060]). 
However, Cho et al does not expressly Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cho negative active material to include Si nanowires that are curly having a radius of curvature from 100 nm to 10 µm because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, Zhu et al (US 2018/0019468) discloses that during the lithiation (charging) and delithiation (discharging), the high surface curvature (i.e. small diameter) of the Si-nanowires provides a lower energy barrier for lithium insertion and allows for an easier release of mechanical stress due to lithium ions disrupting the silicon structure ([0006]).  Therefore, the radius of curvature of the Si nanowires is known in the art as a result effective variable of optimizing the size to provide a lower energy barrier of lithium insertion as well as allowing for an easier release of mechanical stress due to lithium ions disrupting the silicon structure. 

Regarding claim 7, Cho et al also discloses that carbonaceous core may include a combination of two carbonaceous materials (conductive material) such as natural graphite, artificial graphite, expandable graphite, graphene, carbon black, fullerene soot ([0051]).      

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2010/0143798) in view of Hwang et al (US 2017/0047584).
	Regarding claims 1, 2, 8, and 9, Zhamu et al discloses a lithium secondary battery (lithium-ion battery) comprising: an anode comprising: an anode active material, a conductor agent (conductive additive), a binder (resin binder); a cathode; and an electrolyte; wherein the anode active material is a solid nanocomposite particle (powder mass) comprising multiple Si nanowires intermixed with nano graphene platelets (NGP / graphene sheets), wherein the Si nanowires have a cross sectional dimension (diameter) of less than about 50 nm and a length of at least 1 µm and Si nanowires that are in an amount of 67 wt% based on the total weight of the nano graphene platelets and the Si nanowires combined ([0104],[0111],[0142] and claim 18).
	However, Zhamu et al does not expressly teach Si nanowires having a diameter from 2 nm to 50 nm and a length from 50 nm to 20 µm (claim 1); or Si nanowires having a diameter from 10 nm to 40 nm and a length from 100 nm to 100 µm (claim 2). 
In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  The diameter and length of the Si nanowires are result effective variables of optimizing the dimensions for use as an electro-active materials.  There is no evidence of criticality of the claimed diameter and length of the Si nanowires. 
However, Zhamu et al does not expressly teach secondary particles or particulates and at least one of the particulates comprises a core and a shell embracing the core, wherein the core comprises graphene sheets and Si nanowires that are mutually bonded or agglomerated into the core and a shell comprising one or a plurality of graphene sheets.  
Hwang et al discloses a silicon-carbon composite including a core including a plurality of active particles and a first shell layer which is coated on the core and includes graphene, wherein the core is formed by agglomeration of the plurality of active particles, wherein the first shell layer is formed in a single-layered or multilayer structure including one or more graphene layers ([0035]-[0039],[0065]).  

Regarding claim 4, Zhamu et al also discloses NGPs that include pristine graphene sheets and graphite oxide nano platelets ([0115]).
Regarding claim 5, Zhamu et al also discloses NGPs that is few layer platelets of pristine graphene ([0115]).
Regarding claim 7, Zhamu et al also discloses a solid nanocomposite particle (core) that further comprises a precursor matrix material (conductive material) such as pitch (carbon material) ([0109]).

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
The Applicant argues that the new limitation “providing an anode comprising the powder mass as an anode active material, a conductive additive, and a resin binder” is not taught by either Cho or Hwang.  The Applicant further argues that this new limitation is not taught by Zhamu or Hwang.
not result in the same invention as recited in currently amended claim 1.  Similarly, Zhamu discloses in para. [0111], “The preparation procedures of a positive electode (cathode) or negative electrode (anode) from active materials are well known in the art.  For instance, the positive electrode (negative electrode) can be manufactured by the steps of (a) mixing a positive electrode active material (negative electrode active material / anode active material) with conductor agent (conductive additive) and a binder (resin binder)”.  So, an anode comprising an anode active material, a conductive additive, and a resin binder is disclosed as being well known in the art and are conventional materials in a battery anode.  Once again, the Office maintains the contention that the combination of Zhamu and Hwang teaches all of the limitations of amended claim 1.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729